NOTE PURCHASE AGREEMENT This NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of March31, 2009, is entered into by and between York Pharma plc, a public limited company incorporated under the laws of England and Wales with company number 04422613 (the “Company”), and ULURU Inc., a Nevada corporation (the “Lender”). WHEREAS, the Lender has agreed to lend to the Company on the date hereof the aggregate principal amount of $1,000,000 and may lend to the Company from time to time after the date hereof additional aggregate principal amounts, all as hereinbelow provided. NOW, THEREFORE, in consideration of the mutual promises and covenants in this Agreement, the parties hereto agree as follows: 1.(a)Initial Loan Amount.On the date hereof (the “Closing“), the Lender shall pay, on behalf of the Company, the initial loan amount of $500,000 (the “Loan”) by check or wire transfer pursuant to wire transfer instructions furnished by the Company.At the Closing, the Company shall issue to the Lender a promissory note in the form of Exhibit A hereto, initially reflecting outstanding principal in the amount of the Loan (the “Note”).In addition, at the Closing, the Company shall execute, deliver and/or authorize, as the case may be, (i)the Patent Collateral Assignment and Security Agreement in the form of Exhibit B hereto (the “Patent Agreement”), (ii)the Trademark Collateral Assignment and Security Agreement in the form of ExhibitC hereto (the “Trademark Agreement”), (iii)the Security Agreement in the form of ExhibitD hereto (the “Security Agreement”), (iv) the English law governed debenture dated on or about the date hereof and made between, among others, the Lender and the Borrower (the “Debenture”), and (v)all other instruments and documents, including, without limitation, Uniform Commercial Code financing statements, required to be delivered pursuant to the Patent Agreement, the Trademark Agreement and the Security Agreement (such other instruments and documents, together with the Patent Agreement, the
